     Case 4:19-cv-00653-A Document 9 Filed 06/21/19                   Page 1 of 2 PageID 26


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

                                                   )
ELIDA PARISH,                                      )
                                                   )
       Plaintiff,                                  )
                                                   )           No. 3:19-cv-00141-JRG-DCP
v.                                                 )
                                                   )           Jury Trial Demanded
AMERICAN AIRLINES, INC.,                           )
                                                   )
       Defendant.                                  )
                                                   )

                        DEFENDANT AMERICAN AIRLINES, INC.’S
                               MOTION TO DISMISS


       Now comes Defendant American Airlines, Inc., by and through its counsel of record,

pursuant to Federal Rule of Civil Procedure 12(b), without waiving any rights or defenses it may

have against Plaintiff’s allegations, and hereby moves this Honorable Court to dismiss Plaintiff’s

Complaint (ECF No. 1) for lack of subject matter jurisdiction, lack of personal jurisdiction, and

improper venue.

       In support hereof, Defendant relies upon its Memorandum of Law in Support of Motion to

Dismiss, contemporaneously filed herewith.

       WHEREFORE, for good cause shown, Defendant American Airlines, Inc. respectfully

requests that this Court dismiss this action without prejudice for lack of subject matter jurisdiction,

lack of personal jurisdiction, and improper venue.
     Case 4:19-cv-00653-A Document 9 Filed 06/21/19              Page 2 of 2 PageID 27


                                            Respectfully submitted,

                                            PETKOFF AND FEIGELSON, PLLC


                                             /s/ Logan A. Klauss
                                            David I. Feigelson (TN 20350)
                                            Logan A. Klauss (TN 34311)
                                            305 Washington Avenue, Ste. 201
                                            Memphis, Tennessee 38103
                                            (901) 523-1050 tele
                                            (901)523-1061 fax
                                            dfeigelson@pf-law.net
                                            lklauss@pf-law.net
                                            Counsel for American Airlines, Inc.


                           CERTIFICATE OF CONSULTATION

        Pursuant to this Court’s Order Governing Motion to Dismiss (ECF No. 3), I hereby affirm
that on June 14, 2019 and June 20, 2019, counsel for American Airlines, Inc. attempted to confer
with Plaintiff’s counsel to determine whether an amendment could cure the Plaintiff’s deficient
pleading, but Plaintiff’s counsel did not respond.

                                             /s/ Logan A. Klauss
                                            Counsel for American Airlines, Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing DEFENDANT AMERICAN
AIRLINES, INC.’S MOTION TO DISMISS has been filed through the Court’s CM/ECF
system, which will send notice to the following on June 21, 2019:

       Mr. James W. Friauf (TN 27238)
       LAW OFFICE OF JAMES W. FRIAUF, PLLC
       9724 Kingston Pike, Suite 104
       Knoxville, Tennessee 37922
       james@friauflaw.com
       Counsel for Plaintiff

                                             /s/ Logan A. Klauss
                                            Counsel for American Airlines, Inc.




                                               2
